—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the presentment agency appeals from an order of the Family Court, Westchester County (Braslow, J.), entered March 10, 1994, which granted the motion of the Law Guardian to dismiss the petition with prejudice.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Westchester County, for further proceedings on the petition.
On appeal, the presentment agency contends that the Family Court erred in denying its request to briefly adjourn the fact-finding hearing because the presentment agency’s representative could not attend court for the scheduled hearing due to inclement weather conditions. We agree. Since a reasonable request for an adjournment was made prior to the expiration of the 60-day period within which the fact-finding hearing was required to be commenced (see, Family Ct Act § 340.1 [2]), a short adjournment could have been granted without violating the respondent’s right to a speedy trial. Under these circumstances, the Family Court erred in denying the agency’s request for an adjournment and in dismissing the petition with prejudice for failure to prosecute (see, Matter of Leyton W., 206 AD2d 538; Matter of Satori R., 202 AD2d 432; Matter of Bryant J., 195 AD2d 463). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.